Exhibit 10.131

Nortel Networks Limited Quarterly Incentive Plan for Business Units

Section 1: Introduction

The Nortel Networks Limited Quarterly Incentive Plan for Business Units (the
“Quarterly Plan”) is a short-term, incentive bonus plan that provides the
potential for “Eligible Employees” (as defined below) to receive cash awards
based on their contributions to the success of the relevant “Business Unit”1 of
the Company2, conditioned on the relevant Business Unit meeting its objectives.

The Quarterly Plan is intended to drive business performance by rewarding
Eligible Employees for their contributions to the relevant Business Unit’s
overall success. An Eligible Employee’s contribution is determined by two
factors: (1) the impact of the employee’s role on business results and (2) the
employee’s performance during the employee’s active employment with the Company.
The actual award received by an Eligible Employee will reflect (1) the scope,
complexity, and responsibilities of the employee’s role, and the employee’s
contribution and performance during the Plan Period3 and (2) the relevant
Business Unit’s performance during the Plan Period as indicated by the Business
Unit Performance Factor, as described below.

Section 2: Quarterly Plan Eligibility

Generally, regular full-time and regular part-time4 Company employees are
eligible to participate in the Quarterly Plan (“Eligible Employees”), subject to
the following:

 

  (1) Eligible Employees, who participate in other Company incentive plans for a
full calendar month or the greater portion of a calendar month, as determined by
the Company, are not eligible to participate in the Quarterly Plan during that
calendar month. For purposes of this document, “other incentive plans” mean any
other incentive/bonus arrangements which the Company determines have been
offered in lieu of the Quarterly Plan.

 

1 For purposes of the Quarterly Plan, the following organizations constitutes a
“Business Unit”: i) the Asia Region and ii) Any other organization(s) approved
and defined by the Board of Directors (as defined in Section 2) as Business
Units.

2 For purposes of the Quarterly Plan, the “Company” is defined as Nortel
Networks Limited and its subsidiaries and affiliates and other entities, which
it controls directly or indirectly and which have been approved for
participation in the Quarterly Plan by the Board of Directors.

3 Each calendar year consists of four Plan Periods, which align with the
Company’s four fiscal quarters (i.e., January 1st through March 31st (“Q1 Plan
Period”), April 1st through June 30th (“Q2 Plan Period”), July 1st through
September 30th (“Q3 Plan Period”) and October 1st through December 31st (“Q4
Plan Period”). The Plan Period(s) may be changed by the Board of Directors at
any time.

4 For purposes of the Quarterly Plan, regular full-time and regular part-time
Company employees are those employees who are eligible for participation in the
Company health benefit plans based on their regularly scheduled hours.



--------------------------------------------------------------------------------

  (2) Subject to applicable law, employees who are covered under a collective
labor agreement are not eligible unless that collective labor agreement provides
for their participation in the Quarterly Plan.

 

  (3)

Individuals determined by the Company to be students, co-op students, interns,
temporary5, or non-payroll workers (i.e., individuals who are not paid from a
Company employee payroll) are ineligible to participate in the Quarterly Plan.

 

  (4) The Boards of Directors of Nortel Networks Corporation and Nortel Networks
Limited (the “Board of Directors”) may determine that certain Company employees
(including employees who are not otherwise eligible for the Quarterly Plan) may
be eligible to receive an award from a Discretionary Bonus Pool created pursuant
to Section 5 hereof.

 

  (5)

Subject to applicable law, to be eligible for an award for any given Plan Period
an employee must be (a) actively employed in a role that is eligible under the
Quarterly Plan or other incentive plan (“Incentive Eligible Role”) for at least
one calendar month in that Plan Period6 and (b) employed by the Company on the
last day of the applicable Plan Period or, if no longer employed as of that
date, involuntarily terminated by the Company during that Plan Period for a
reason determined by the Company to be other than for the employee’s
inappropriate actions or inactions, misconduct, breach of an agreement with the
Company or unsatisfactory performance or cause (as legally defined, if at all,
in the relevant jurisdiction)(collectively, “Cause”). For purposes of this
document, an employee will be considered to be “actively employed” on those days
when the employee is classified as “active” on the applicable Company payroll
and one day of active employment in a calendar month is deemed to be active
employment for that full calendar month.

 

  (6) Pro-rated awards will be made as described below to employees who
(a) transfer into or out of positions covered by other incentive plans, (b) move
from or to a job within the Company that is ineligible for the Quarterly Plan,
(c) are on a Company approved leave of absence or on “notice” of termination of
employment and not actively employed for part of the Plan Period or (d) are
terminated from employment due to death, or by the Company involuntarily for a
reason determined by the Company to be other than for Cause prior to the end of
the relevant Plan Period, provided that the employee

 

 

5 Where legally required, temporary full time employees on fixed term contracts
with the Company may be included as Eligible Employees subject to the other
conditions in Section 2 of the Plan.

6 The required period of active employment status may be changed by the Board of
Directors at any time.

 

-2-



--------------------------------------------------------------------------------

  meets the other Quarterly Plan requirements set out above. However, subject to
applicable law, an employee is not eligible for a Quarterly Plan payout for any
calendar month in which the employee is not actively employed in a position
eligible under the Quarterly Plan for at least one day. Except as provided in
the following sentence, if an employee meets the above Quarterly Plan
requirements, but is actively employed in a position that is eligible under the
Quarterly Plan for less than the full relevant Plan Period, the employee’s
Quarterly Plan award for the relevant Plan Period will be based on the number of
months during the relevant Plan Period that the employee is actively employed in
a Quarterly Plan eligible position for at least one calendar day divided by the
number of months in the relevant Plan Period. For purposes of determining the
amount of a pro-rata Quarterly Plan award, an employee will not be considered to
be actively employed in a Quarterly Plan eligible position in a calendar month
in which (x) the employee participates in another incentive plan for that full
calendar month or (y) the employee participates in another incentive plan for
the greater portion of the month, each as determined by the Company.

 

  (7) Employees who meet all of the Quarterly Plan eligibility requirements, but
whose employment with the Company terminates between the end of the Plan Period
and the payment date for the award for that Plan Period for reasons determined
by the Company to be other than an involuntary termination for Cause, will be
eligible for an award for the applicable Plan Period. With respect to former
employees who continue to be eligible for a Quarterly Plan award under
Section 2(5) (b) or this Section 2(7) of the Quarterly Plan, the Company may
deny payment of that Quarterly Plan award to those former employees if they
engage in conduct after their employment termination date and prior to the award
payment date that constitutes Cause, as determined by the Company.

Notwithstanding the foregoing, any payment made after termination of employment
to a “specified employee” that would be considered a “deferral of compensation”
within the meaning of, and subject to, Section 409A of the U.S. Internal Revenue
Code and regulations thereunder (“Section 409A”) will be paid on the later of
the date which is six months and one day after (a) the termination date and
(b) the date on which the award is otherwise payable under Section 4 of the
Quarterly Plan. A “specified employee” means any U.S. taxpayer who is a key
employee (as defined in Section 416(i) of the U.S. Internal Revenue Code without
regard to paragraph 5 thereof) of the Company. (This is generally limited to
employees who are (i) in the top 50 officers having an annual compensation
greater than US$145,000, (ii) a 5-percent owner, or (iii) a 1-percent owner
having an annual compensation of more than US$150,000.). For this purpose,
termination of employment means “a separation from service” as defined in
Section 409A.

 

-3-



--------------------------------------------------------------------------------

  (8)

An employee’s Management Team7 may, in consultation with the relevant Human
Resources Business prime, make limited exceptions to the ‘actively employed’
requirement set out in Section 2(5) above where required by applicable law
(e.g., as required under applicable maternity, paternity, parental, military,
family, or medical leave laws), or where the Management Team determines that
circumstances clearly warrant an exception (e.g., disability, outsourcing,
divestiture, or death). In such situations, if the employee has, while actively
employed in a Quarterly Plan eligible role, substantially satisfied contribution
and performance expectations for the Plan Period, the employee’s Management Team
may grant partial awards. If awards are paid in these circumstances, the awards
will be pro-rated to reflect the period the employee was actively employed in a
Quarterly Plan eligible role as defined in Section 2(5) above, and will be
commensurate with the employee’s contribution and performance. Notwithstanding
anything in the foregoing to the contrary, nothing in the Quarterly Plan shall
preclude the Company paying an employee an award under the Quarterly Plan for
more than the number of months the employee was actively employed in a Quarterly
Plan eligible role during the relevant Plan Period (up to a maximum of three
(3) months) pursuant to that individual employee’s employment termination
agreement.

 

  (9) Company affiliates and joint ventures may choose to offer the Quarterly
Plan or a similar plan subject to the approval of the Board of Directors.

Section 3: Award Elements

An Eligible Employee’s cash award for a Plan Period under the Quarterly Plan
will be based on the following formula:

25%8 of Annual Base Salary x Award % x Business Unit Performance Factor9

Annual Base Salary means the annualized regular compensation paid to an Eligible
Employee, excluding any other compensation, such as, but not limited to,
bonuses, commissions, overtime, and relocation benefits. The Annual Base Salary
for these purposes will be measured for all Eligible Employees during the third
calendar month of the relevant Plan Period on a uniform date.

Award % is the percentage determined for each Eligible Employee for purposes of
the applicable formula above based on the scope, complexity, and
responsibilities of the employee’s role and that employee’s performance during
the applicable Plan Period. An Eligible Employee’s Award % is subject to review,
modification and approval by Senior Management and the Board of Directors as
provided in Section 4.10

 

7  The “Management Team” consists of the managers with whom the employee has a
direct or indirect reporting relationship as set out in the Organization
Structure Manager (“OSM”) or its equivalent as maintained by the Company from
time to time.

8  The percentage of Annual Base Salary that is applied to the formula may be
changed by the Board of Directors at any time.

9  The Quarterly Plan award will be pro-rated as applicable under Section 2(6)
and (8).

10 For purposes of the Quarterly Plan only, “Senior Management” shall consist
of: i) the person holding the most senior position in the applicable Business
Unit and ii) the NNL Senior Vice-President Corporate Services and Chief
Financial Officer.

 

-4-



--------------------------------------------------------------------------------

For Eligible Employees in Job Complexity Indicator (“JCI”) 1-6 and 55, target
Award %s (“Target Award %”) ranging from 3.5% to 100% are established that
reflect JCI level and assume that the Eligible Employee’s performance is at a
minimum satisfactory. The JCI level for these purposes will be measured
concurrently with Annual Base Salary as described above. There is no guarantee
that an Eligible Employee’s Award % used in the formula above will equal the
applicable Target Award %.

The total Quarterly Plan award for all Eligible Employees for a Business Unit is
recommended by Senior Management for approval by the Board of Directors after
the end of the Plan Period. The Board of Directors will determine, in its sole
discretion, whether all or any part of the recommended total Quarterly Plan
award for a Business Unit for the Plan Period will be paid and the amount of any
total Quarterly Plan award for a Business Unit in respect of that Plan Period.

Business Unit Performance Factor applicable to each Business Unit shall be
determined by the Board of Directors in its sole discretion based on its
assessment of that Business Unit’s achievements against performance metrics
targets established for that Business Unit by the Board of Directors in its sole
discretion for the relevant Plan Period. The Business Unit Performance Factor
may be based on one or more performance metrics, each with specific targets. The
performance metrics may have equal or different weightings. Performance metrics
are the general Business Unit objectives for the Plan Period. Targets will be
based on objective and/or subjective criteria established to measure, directly
or indirectly, the performance metrics. Weightings will be the relative weight
or percentage accorded in the relevant Business Unit Performance Factor for
achieving each specific target. After approval by the Board of Directors, the
relevant Business Unit’s objectives for the Plan Period will be communicated to
Eligible Employees within that Business Unit. The Business Unit Performance
Factor for each Business Unit is deemed to be 1.0 (achievement) throughout the
Plan Period and is then adjusted by the Board of Directors based on its
determination of each Business Unit’s performance. Senior Management may, in its
sole discretion, recommend to the Board of Directors that the Business Unit
Performance Factor be adjusted with respect to certain sub-units within a
Business Unit, JCI levels or any other groups of employees and the Board can
approve such adjustment to the relevant Business Unit Performance Factor, in its
sole discretion, based on additional factors that Senior Management and Board of
Directors determine in their sole discretion are relevant to the award
including, without limitation, collective relative contribution to achievement
of the key Business Unit objectives during the Plan Period.

Except as otherwise required by applicable law, the Business Unit Performance
Factor used in an Eligible Employee’s Award calculation will be based on the
Business Unit to which the Eligible Employee is aligned as of a uniform date in
the third calendar month in the relevant Plan Period.

 

-5-



--------------------------------------------------------------------------------

Section 4: Quarterly Plan Awards

Awards for each Plan Period are calculated based on 25%11 of an Eligible
Employee’s Annual Base Salary, the Eligible Employee’s Award % (which reflects
the scope, complexity and responsibilities of the employee’s role and the
employee’s contribution and performance during the Plan Period), and the
Business Unit Performance Factor. Notwithstanding any provision in the Quarterly
Plan to the contrary, the maximum Quarterly Plan award payable to a JCI 55
Eligible Employee in a Plan Period is a cash amount equal to 25% of such
Eligible Employee’s Annual Base Salary multiplied by a percentage equal to two
(2) times the Eligible Employee’s AIP Target Percentage.

Any award under the Quarterly Plan to an Eligible Employee is subject to the
discretion of the Eligible Employee’s Management Team and Senior Management and
the Board of Directors. That is, an Eligible Employee’s Management Team
determines, in its discretion, the Award % for an Eligible Employee subject to
review, modification and approval by Senior Management. Specifically, Senior
Management reserves the right, in its discretion, to review and adjust Eligible
Employees’ Award percentages, which are assigned to those Eligible Employees by
their Management Team, to reflect its assessment of the employees’ contributions
to the Business Unit or the achievement of the Business Unit’s key objectives,
as well as to ensure that the final payouts, if any, are within appropriate
budgetary guidelines. Finally, the Board of Directors reserves the right, in its
discretion, to make a final determination of the Award % of any Eligible
Employee. The Board of Directors determines, in its sole discretion, the
achievement of the targets for the performance metrics, the final calculation of
the Business Unit Performance Factor (which may include a determination of a
Business Unit Performance Factor of zero, even if certain of the performance
metrics targets are achieved, and/or an adjustment to the relative weighting of
the performance metrics) and whether Quarterly Plan awards will be paid in
respect of a Plan Period. During the Plan Period, the Board of Directors can
review Business Unit objectives, performance measures, weightings, and targets
to determine whether they remain appropriate. The Board of Directors may, at its
sole discretion, adjust the Business Unit’s objectives, performance measures,
weightings, targets, and/or plan payouts for the Plan Period, as it deems
necessary, to reflect changes in business conditions or other circumstances.

Subject to applicable law, Senior Management may approve accelerated payments at
target (Business Unit Performance Factor of 1.0) to Eligible Employees in
entities designated for entity closure prior to the determination of a Business
Unit Performance Factor for the Plan Period by the Board of Directors. These
payments may be made on a pro-rated basis and as soon as practicable to Eligible
Employees who are terminated from employment involuntarily (not for Cause) by
the Company due to the entity closure action. Any accelerated payment shall be
contingent upon the Eligible Employee executing and submitting to the Company a
release in a form to be determined and provided by the Company (the “Release”)
of all claims related to the Plan.

 

11 The percentage of Annual Base Salary that is applied to the formula may be
changed by the Board of Directors at any time.

 

-6-



--------------------------------------------------------------------------------

If the Board of Directors approves the payment of a total Quarterly Plan award
for a Business Unit for a Plan Period in accordance with the provisions of the
Quarterly Plan, the payment of any Quarterly Plan award approved for an Eligible
Employee under the Quarterly Plan in that Business Unit in respect of such Plan
Period will be made as follows: (i) with respect to Quarterly Plan awards
approved for the Q1 Plan Period, Q2 Plan Period or Q3 Plan Period, as soon as
practicable following the 1st day of the second calendar month following the end
of the relevant Plan Period but in no event later than March 15th of the
calendar year following the applicable Plan Period, and (ii) with respect to
Quarterly Plan awards approved for the Q4 Plan Period, as soon as practicable
following March 1st of the calendar year following the Q4 Plan Period, but in no
event later than December 31st of the calendar year following the applicable Q4
Plan Period. Quarterly Plan awards are considered income and are therefore
subject to national, state/provincial, and/or local taxes. All appropriate taxes
and other withholdings will be deducted from any such awards and payments as
required by applicable law. Each Quarterly Plan award for each separate Plan
Period will be treated as a separate payment for purposes of Section 409A.

Depending on local laws and policies, Quarterly Plan awards may have an impact
on some benefits and may or may not be included in the “eligible earnings” for
purposes of capital accumulation and retirement plans offered in the various
regions by the Company. Where appropriate, deductions may be made from Quarterly
Plan awards in accordance with the specific capital accumulation and retirement
plan in which the Eligible Employee participates.

Notwithstanding anything in the Quarterly Plan to the contrary, if the Board of
Directors, in its sole discretion, upon consideration of facts and circumstances
determined by the Board of Directors to be relevant, concludes that an Eligible
Employee has committed intentional misconduct, as defined in the Policy
Regarding Recoupment of Incentive Compensation (the “Recoupment Policy”)
relating to the forfeiture and/or recoupment of incentive compensation,
including Quarterly Plan award payments, the Eligible Employee will forfeit any
planned but unpaid Quarterly Plan award and/or reimburse the Company the amount
of the Quarterly Plan award received, as determined by the Board of Directors.

Section 5: Discretionary Bonus Pool

During a Plan Period, the Board of Directors may consider the creation of a
separate Discretionary Bonus Pool under the Quarterly Plan to provide
discretionary, incremental bonus awards. These awards may be made to all
employees of the Company or employees of the Company who individually or in
groups made a relative contribution that significantly added to the overall
success of the Company, whether or not the employees are eligible to participate
in the Quarterly Plan under the criteria set out in Section 2 of this document.
The determination that a Company employee is eligible for a

 

-7-



--------------------------------------------------------------------------------

Discretionary Bonus Pool award does not otherwise entitle that employee to
generally participate in the Quarterly Plan. The Board of Directors have
complete discretion to determine: the establishment of the Discretionary Bonus
Pool; the eligibility criteria for participation; any performance metrics,
weightings and targets; the achievement, if any, of the targets for the
performance metrics; and the amount of the awards, if any, paid from the
Discretionary Bonus Pool. Whether or not an Eligible Employee receives a
Quarterly Plan award shall have no effect on that employee’s eligibility to
receive a Discretionary Bonus Pool award.

Discretionary Bonus Pool awards will be considered income and therefore subject
to national, state/provincial, and/or local taxes. All appropriate taxes and
other withholdings will be deducted from the award as required by applicable
law.

Depending on local laws and policies, Discretionary Bonus Pool awards may have
an impact on some benefits and may or may not be included in the “eligible
earnings” for purposes of capital accumulation and retirement plans offered in
the various regions by the Company. Where appropriate, deductions may be made
from the Discretionary Bonus Pool awards in accordance with the specific capital
accumulation and retirement plan in which the employee participates.

Section 6: Interpretations and Amendments

This document, as amended from time to time, constitutes the “Nortel Networks
Limited Quarterly Incentive Plan for Business Units”. In the event of any
conflicts or inconsistencies between the provisions of the Quarterly Plan and
any other document or communication, written or oral, concerning the Quarterly
Plan, the provisions of this document, as amended from time to time, will
govern.

The Board of Directors in certain cases, as it may specify, will interpret the
provisions of the Quarterly Plan and that interpretation will be final and
binding on the Company, the Business Units and all Quarterly Plan participants.
This document is also subject to interpretation to comply with applicable laws.
It is not and shall not be construed as either an employment contract or as a
contract concerning the subject matter contained herein. There is no guarantee
that any award under the Quarterly Plan will actually be paid. Any award is
determined at the discretion of an Eligible Employee’s Management Team, Senior
Management and the Board of Directors, as the case may be. If any awards,
however, are paid, they will be determined and paid in accordance with the
provisions herein.

The Quarterly Plan can only be terminated or amended by the Board of Directors,
which has the full authority, at any time, to terminate the Quarterly Plan or to
delete, modify and/or add to any and all terms, conditions, and provisions of
the Quarterly Plan.

As adopted by the Board of Directors of Nortel Networks Limited on July 25,
2002, as amended on January 23, 2003 with effect from January 1, 2003, as
amended on July 28, 2003 with effect from January 1, 2003, as amended on
February 26, 2004 with effect from January 1, 2004, as amended on March 9, 2006
with effect from January 1, 2006, as amended on March 15, 2007 with effect from

 

- 8 -



--------------------------------------------------------------------------------

January 1, 2007, as amended on February 22, 2008 with effect from January 1,
2008, as amended on February 20, 2009 with effect from January 1, 2009, as
amended on November 13, 2009 with effect from October 1, 2009 and as amended on
March 10, 2010 with effect from January 1, 2010 and as amended on July 21, 2011
with effect from July 1, 2011, as amended on February 16, 2012 with effect from
January 1, 2012.

 

- 9 -